Citation Nr: 0631289	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-37 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
currently diagnosed as chronic paranoid schizophrenia.  


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served a period of active duty for training 
(ACDUTRA) in the United States Army from February 2, 1973, to 
June 29, 1973, with subsequent service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2004 by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).
A decision by the Board in August 1989, which is final, see 
38 U.S.C.A. § 7104 (West 2002), denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In October 2003, the veteran stated in writing to 
VA that, "I am requesting S C compensation for my mental 
illness."  The RO considered the veteran's October 2003 
statement to be an attempt to reopen his claim for service 
connection for an acquired psychiatric disorder, found that 
he has not submitted new and material evidence to reopen that 
claim, and certified to the Board an issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  However, as stated below, the Board finds that the 
veteran has asserted a new service connection claim which the 
agency of original jurisdiction (AOJ) has not yet adjudicated 
and that this appeal must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC, so that 
the veteran's claim may be adjudicated by the AOJ.  

REMAND

In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that "a claim based on the diagnosis of a new mental 
disorder, taken alone or in combination with a prior 
diagnosis of a related mental disorder, states a new claim, . 
. . when the new disorder had not been diagnosed and 
considered at the time of the prior Notice of Disagreement."

 At the time of the August 1989 Board decision, the appellant 
had not yet been diagnosed with the acquired psychiatric 
disorder of chronic paranoid schizophrenia, which is his 
currently diagnosed Axis I disorder and which was diagnosed 
in January 2004 by a psychiatrist at a community mental 
health clinic (a non-VA medical facility).  Hence, the 
current appeal does not involve a claim to reopen as to the 
psychiatric disorder but is an original service connection 
claim which VA is required to adjudicate de novo.  See Patton 
v. West, 12 Vet. App. 272, 278 (1999).



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should adjudicate de novo the 
appellant's claim of entitlement to 
service connection for paranoid 
schizophrenia.  

2.  In the event that the appellant's 
claim of entitlement to service 
connection for psychiatric disability, 
currently diagnosed as chronic paranoid 
schizophrenia, is denied, the appellant 
should be provided with a supplemental 
statement of the case and the case should 
be returned to the Board for further 
consideration, if in order.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


